COURT OF APPEALS OF VIRGINIA


Present: Judges Elder, Clements and Senior Judge Annunziata


GENERAL MOTORS CORPORATION
                                                                 MEMORANDUM OPINION *
v.     Record No. 0068-08-2                                          PER CURIAM
                                                                     APRIL 22, 2008
RONALD WAYNE ADAMS


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Roger L. Williams; John T. Cornett, Jr.; Williams & Lynch, on
                 brief), for appellant.

                 (Wesley G. Marshall, on brief), for appellee.


       General Motors Corporation (employer) appeals a decision of the Workers’

Compensation Commission finding employer failed to prove that Ronald Wayne Adams was

capable of returning to his pre-injury employment. We have reviewed the record and the

commission’s opinion and find that this appeal is without merit. Accordingly, we affirm for the

reasons stated by the commission in its final opinion. See Adams v. General Motors Corp.,

VWC File No. 198-45-14 (Dec. 11, 2007). We dispense with oral argument and summarily

affirm because the facts and legal contentions are adequately presented in the materials before

the Court and argument would not aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                          Affirmed.




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.